*446This matter having come on for hearing before Hon. Harry J. Goas, deputy commissioner, workmen’s compensation bureau, New Jersey department of labor, at Paterson, on October 21st, 1926, in the presence of the attornej^s of the respective parties, and the testimony of the petitioner having been heard and considered, and it appearing that Mary S. Denis was injured by accident on January 28th, 1926, and as a result thereof died; that petitioner was married to said Mary S. Denis on November 25th, 1925, and they cohabited until the time of said death; that prior and subsequent to said marriage the petitioner was working and earning a weekly wage of $24; that such amount was sufficient for the support of himself and his said wife; that petitioner and his said vafe agreed to and did purchase certain household furniture, and incurred a debt therefor amounting to approximately $500, whieh was to be paid in weekly installments; that the said Mary S. Denis entered the employ of the respondent about one. week before she died for the purpose of contributing to the amount of the weekly installments due on said household furniture; that decedent during the whole time of her employment earned $14.10; that during said employment, and at the time of said accident and death, the petitioner was not dependent on his said wife for his support or maintenance, either partially or totalty, within the meaning of the Workmen’s Compensation law; and the said deputy commissioner having heard and considered the arguments of counsel, and being of the opinion that petitioner is not entitled to compensation, and it also appearing that the respondent or its insurance carrier has paid the amount allowed by law for funeral or burial expense and expenses of last sickness, it is on this 4th day of November, 1926, ordered, that judgment be and it is' hereby entered in favor of the respondent, Scandanavian Belting Company, and against the petitioner, Americo C. Denis.
Harry J. Goas, Deputy Commissioner.